Case 16-27027-EPK Doc 80 Filed 04/27/20 Page 1of6

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION

In re: Neil Douglas Gaikowski Case No.: 16-27027-EPK
SS#: -7066 Chapter 13
Debtor(s).
/

 

MOTION TO AMEND ORDER GRANTING DEBTOR’S MOTION TO PAY INTEREST ON
DEPARTMENT OF THE TREASURY-INTERNAL REVENUE SERVICE PRIORITY UNSECURED
CLAIM

COMES NOW, the Debtor, Neil Douglas Gaikowski, by and through the undersigned attorneys, and
files this Motion to Amend Order Granting Debtor’s Motion to Pay Interest on Department of the Treasury-
Internal Revenue Service Priority Unsecured Claim and states:

1. Debtor owes the Department of the Treasury-Internal Revenue Service (“IRS”) a priority
unsecured claim amount and filed a Motion to Pay Interest (DE#12) on said priority amount.

2. Said Motion was heard on February 13, 2017 and the Order Granting Debtor’s Motion to Pay
Interest on Department of the Treasury-Internal Revenue Service Priority Unsecured Claim (“Order Granting’)
(DE#24) was entered thereafter. The Order Granting contemplated interest to be paid over a sixty month period.

3. However, the Debtor has filed a Motion to Modify Chapter 13 Plan to extend the plan
commitment period to eighty-four months pursuant to the CARES Act. As such, an Amended Order Granting is
necessary to reflect the new commitment period and the amount of interest to be paid over that time.

4. Additionally, the Order Granting called for interest in the amount of 4%. The current interest
rate assessed by the Internal Revenue Service is 5%. Thus, the Debtor seeks to increase the interest rate to 5%.

5. Undersigned counsel requests $525.00 of attorney fees for bringing this Motion.

WHEREFORE the Debtor respectfully requests that this Court enter an Order: (1) allowing the Debtor
to upload an Amended Order Granting Debtor’s Motion to Pay Interest on the Department of the Treasury-
Internal Revenue Service Priority Unsecured Claim to reflect the new eighty-four month commitment period
and provide for a 5% interest rate; (2) approving $525.00 of attorney fees; and (3) providing such other and
further relief as the Court may deem just and proper.
Case 16-27027-EPK Doc 80 Filed 04/27/20 Page 2 of 6

I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the Southern
District of Florida and I am in compliance with the additional qualifications to practice in this court set forth in
Local Rule 2090-1(A).

I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished via electronic
filing to Robin R. Weiner, Trustee, P.O. Box 559007, Fort Lauderdale, FL 33355-9007; A.U.S.T., 51 SW
First Avenue, Room 1204, Miami, FL 33130, and to: Department of the Treasury-Internal Revenue Service,
P.O. Box 7346, Philadelphia, PA 19101-7346; Department of the Treasury-Internal Revenue Service, 7850 SW
6" Court, M/S 5730, Plantation, FL 33324-2032; Department of the Treasury-Internal Revenue Service: 400 W.
Bay Street, M/S 5720, Jacksonville, FL 32202; William Barr, Attorney General of the United States: 950
Pennsylvania Ave., NW, Room 4400, Washington, D.C. 20530; Hon. Benjamin Greenberg, United States
Attorney, Southern District of Florida: 99 NE 4" Street, Miami, FL 33132; Special Assistant United States
Attorney, Associate Area Counsel (SBSE) Fort Lauderdale, 1000 South Pine Island Road, Ste. 300, Plantation,
FL 33324; Civil Process Clerk- Attorney General of the United States-Southern District of Florida, 99 NE 4"
Street, Miami, FL 33132; and all creditors listed on attached Creditors Matrix via Ist Class U.S. Mail this

day of April, 2020.

 

 

Florida Bar N@,0165182
302 South Second Street
Fort Pierce, Fl 34950
(772) 464-4600 telephone
(772) 465-4747 facsimile
Label Matrix for local noticing
113¢-9

Case 16-27027-EPK

Southern District of Florida
West Palm Beach

Mon Apr 27 09:07:56 EDT 2020

ATET

ATIN: Bankruptcy Department
223 W. Jackson Blvd.
Chicago, IL 60606-6908

Aaron's
2045 S US Hwy 1
Fort Pierce, FL 34950-5149

Apartment Meadow

c/o Resident collection
4230 Lbj Freeway Suite 407
Dallas, TX 75244-5882

Banner Gateway Medical

c/o Collection Service Bureau
POB 310

Scottsdale, AZ 85252-0310

Chandler Regional Medical Center
c/o Grant & Weber

14795 N 78th Way Ste 800
Scottsdale, AZ 85260-6915

Cox Communications

ATIN: Bankruptcy Department
1400 Lake Hearn Drive
Atlanta, GA 30319-1464

DT Credit Company, LLC
ATIN: Bankruptcy Department
POB 29018

Phoenix, AZ 85038-9018

ERC

PO Box 1259

Dept 98696

Oaks, PA 19456-1259

Ford Credit

c/o Cavalry Portfolio Services
POB 27288

Tempe, AZ 85285-7288

Case 16-27027-EPK Doc 80 _ Filed 04/27/20

U.S. Department of Education
PO Box 16448
St. Paul, MN 55116-0448

AT&T
PO Box 5014
Carol Stream, IL 60197-5014

Alltran Financial
PO Box 1952
Southgate, MI 48195-0952

Arizona Department of Economic Security
ATIN: Bankruptcy Department

POB 60

Phoenix, AZ 85001-0060

Cash Advance Network
c/o Second Round LP

4150 Friedrich Lane Suit
Austin, TX 78744-1800

(p) JPMORGAN CHASE BANK NA
BANKRUPTCY MAIL INTAKE TEAM
700 KANSAS LANE FLOOR 01
MONROE LA 71203-4774

Credit One Bank

ATIN: Bankruptcy Department
POB 98875

Las Vegas, NV 89193-8875

Department of Education/Sallie Mae
ATTN: Bankruptcy Department

11100 Usa Pkuy

Fishers, IN 46037~9203

ERC
PO Box 23870
Jacksonville, FL 32241-3870

Ford Credit

c/o Northland Group, Inc.
POB 390846

Minneapolis, MN 55439-0846

Page 3 of 6

AT&T Mobility II LLC

SAT&T SERVICES INC.

KAREN A. CAVAGNARO PARALEGAL
ONE ATGT WAY, SUITE 3A104
BEDMINSTER, NJ 07921-2693

AT&T

c/o Southwest Credit System
4120 International Pkwy
Carrollton, TX 75007-1958

Alltran Financial, LP
PO Box 610
Sauk Rapids, MN 56379-0610

Bank of America

ATTN: Bankruptcy Department
100 North Tryon Street
Charlotte, NC 28202-4024

Cash Blvd/Cash Plus
10200 South Hwy 1
Port Saint Lucie, FL 34952-5615

County of Day/Auditor

c/o Watertown Credit Bureau, Inc.
925 16th Street SW

Watertown, SD 57201-5044

DT Credit Company, LLC
ATTN: Bankruptcy Department
4020 E Indian School Rd
Phoenix, AZ 85018-5220

DirecTV
ATIN: Bankruptcy Department
POB 5007
Carol Stream, IL 60197-5007

Ford Credit

ATTN: Bankruptcy Department
POB 542000

Omaha, NE 68154~8000

Galt Ventures, LLC dba Speedy Cash
ATIN: Bankruptcy Department

3527 North Ridge Road

Wichita, KS 67205-1212
Case 16-27027-EPK Doc 80 _ Filed 04/27/20

Galt Ventures, LLC dba Speedy Cash
ATIN: Bankruptcy Department

3611 N Ridge Road

Wichita, KS 67205-1214

ISF Arizona, LLC

ATIN: Bankruptcy Department
715 W Abram

Arlington, TX 76013-6902

Jefferson Capital Systems
PO Box 1120
Charlotte, NC 28201-1120

Linebarger Goggan Blair & Sampson LLP
PO Box 01-1861
Miami, FL 33101-1861

Mercy Gilbert Medical Group
ATTN: Bankruptcy Department
File 50576

Los Angeles, CA 90074-0001

Miami-Dade County

Dept of Environmental Resources
Attn: Bankruptcy Dept.

POB 025297

Miami, FL 33102-5297

Navient Solutions, Inc. Department of Educat
Loan Services

P.O. Box 9635

Wilkes-Barre, PA 18773-9635

River Valley Newspaper
c/o Tri-State Adjustments
3439 East Ave §

La Crosse, WI 54601-7241

Southwest Credit Systems, LLP
ATTN: Bankruptcy Dept

4120 International Pkwy

Suite 1100

Carrollton, TX 75007-1958

State Farm Insurance Company

c/o National Service Bureau, Inc.
18912 North Creek Parkway, Suite 205
Bothell, WA 98011-8016

Galt Ventures, LLC dba Speedy Cash
c/o Ad Astra Recovery Services
7330 W 33rd St N Ste 118

Wichita, KS 67205-9370

Insight Credit Union

ATIN: Bankruptcy Department
POB 4900

Orlando, FL 32802-4900

(p) JEFFERSON CAPITAL SYSTEMS LLC
PO BOX 7999
SAINT CLOUD MN 56302-7999

M Kent Mecham

Mecham & Associates
7830 North 23rd Ave
Phoenix, AZ 85021-6808

Mesa Auto

ATIN: Bankruptcy Department
157 § Country Club

Mesa, AZ 85210-1224

Miami-Dade County

c/o Linebarger Goggan Blair & Sampson
POB 01-1861

Miami, FL 33101-1861

Office of the US Trustee
51 S.W. Ist Ave.

Suite 1204

Miami, FL 33130-1614

ST. LUCIE MEDICAL CENTER
Resurgent Capital Services
PO Box 1927

Greenville, SC 29602-1927

St. Lucie Medical Center
ATTN: Bankruptcy Department
POB 740771

Cincinnati, OH 45274-0771

State of Florida Department of Children
c/o Dora Gaikowski

POB 8500

Tallahassee, FL 32314-8500

Page 4 of 6

Galt Ventures, LLC dba Speedy Cash
c/o Mecham & Associates, Chartered
7830 North 23rd Avenue
Phoenix, AZ 85021-6808

Internal Revenue Service
ATTN: Bankruptcy Department
POB 7346

Philadelphia, PA 19101-7346

_IVNV Funding, LLC its successors and assigns
assignee of FNBM, LLC

Resurgent Capital Services

PO Box 10587

Greenville, SC 29603-0587

NDXT Tolls
PO Box 865005
Orlando, FL 32886-5005

Miami Dade Expressway Authority
P 0 BOX 22826
HIALEAH, FL 33002-2826

Miami-Dade County Court
73 W Flagler
Miami, FL 33130-1731

Resident Collect
4230 LBJ Freeway Ste 407
Dallas, TX 75244-5882

Sallie Mae

ATTN: Bankruptcy Department
11100 Usa Pkwy

Fishers, IN 46037-9203

State Farm Insurance Company
Attn: Bankruptcy Dept.

POB 2746

Jacksonville, FL 32203

Suntrust

PO Box 85041
VAWMRK3434

Richmond, VA 23285-5041
Case 16-27027-EPK Doc 80 _ Filed 04/27/20

Synergetic Communication Inc
5450 NW Central #220
Houston, TX 77092-2061

T-Mobile

c/o Enhanced Recovery Co
8014 Bayberry Rd
Jacksonville, Fl 32256-7412

The Village at Lindsay Park
ATIN: Bankruptcy Department
1441 S Lindsay Rd

Mesa, AZ 85204-6299

United Healthcare
PO Box 713819
Cincinnati, OH 45271-3819

Wachovia/Wells Fargo

c/o RUM Acquisitions LLC

575 Underhill Blvd., Suite 224
Syosset, NY 11791-3416

Wells Fargo

c/o Nationwide Credit Inc.

1150 E University Drive, First Floor
Tempe, AZ 85281-8674

(p) ZEBIT INC

ATIN ATTN - KYLE MCMILLAN
9530 TOWNE CENTRE DRIVE
SUITE 200

SAN DIEGO CA 92121-1981

Robin R Weiner
wew.chl3weiner.com

POB 559007

Fort Lauderdale, FL 33355-9007

T-Mobile
ATIN: Bankruptcy Department
POB 2400
Young America, MN 55553-2400

T-Mobile

c/o Midland Funding
8875 Aero Dr Ste 200
San Diego, CA 92123-2255

Toll-by-Plate

ATIN: Bankruptcy Department
POB 105477

Atlanta, GA 30348-5477

Wachovia/Wells Fargo

ATIN: Bankruptcy Department
POB 563966

Charlotte, NC 28256-3966

Wells Fargo

ATTN: Bankruptcy Department
POB 98784

Las Vegas, NV 89193-8784

Wells Fargo

c/o Resurgent Capital Services
15 § Main Street, SUite 600
Greenville, SC 29601-2768

Colin V Lloyd
302 So 2 St
Ft. Pierce, FL 34950-1559

Page 5 of 6

(p)T MOBILE

C 0 AMERICAN INFOSOURCE LP
4515 N SANTA FE AVE
OKLAHOMA CITY OK 73118-7901

The Village At Lindsay Park
c/o National Credit System
3750 Naturally Fresh Blvd
Atlanta, GA 30349-2964

US Department of Education
P 0 Box 16448
St Paul, MN 55116-0448

Wachovia/Wells Fargo

c/o Jefferson Capital Systems, LLC
16 McLeland Road

Saint Cloud, MN 56303-2198

Wells Fargo

c/o LVNV Funding, LLC
POB 10584

Greenville, SC 29603-0584

Xfinity
PO Box 105184
Atlanta, GA 30348-5184

Neil Douglas Gaikowski
6294 NW Gisela Street
Port Saint Lucie, FL 34986-3867

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£) and Fed.R.Bank.P. 2002 (g} (4).

Chase Bank

ATTN: Bankruptcy Department
201 North Walnut St.
Wilmington, DE 19801

(d)Chase Bank

ATIN: Bankruptcy Department

340 § Cleveland Avenue, Building 370
Westerville, OH 43081

Jefferson Capital Systems, LLC
16 McLeland Rd
Saint Cloud, MN 56303
Case 16-27027-EPK Doc 80 Filed 04/27/20 Page 6 of 6

T-Mobile (d) T-Mobile Zebit Inc

ATIN: Bankruptcy Department ATTN: Bankruptcy Department 4250 Executive Sq Ste 670
POB 37380 POB 660252 La Jolla, CA 92037
Albuquerque, NM 87176-7380 Dallas, TX 75266-0252

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(u)West Palm Beach End of Label Matrix
Mailable recipients 81
Bypassed recipients 1
Total 82
